Citation Nr: 0813077	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-40 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
cryptococcal meningitis with residual vision changes as the 
result of VA treatment in 1991. 

2.  Basic eligibility to nonservice-connected disability 
pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2004 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
his residual vision changes from cryptococcal meningitis were 
the result of negligence on the part of VA in furnishing 
medical treatment in 1991. 

2.  The veteran did not serve on active duty during a period 
of war; his active service from January 1960 to March 1962 
did not include service in the Republic of Vietnam during the 
period beginning February 28, 1961.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 
38 U.S.C. § 1151 for 
residual vision changes from cryptococcal meningitis as the 
result of VA treatment in 1991 have been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2007).  

2.  The requirements for nonservice-connected disability 
pension have not been met.  38 U.S.C.A. §§ 101(12), (24), 
1501, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the fully favorable finding with regard to the 
issue of entitlement to compensation under 38 U.S.C. § 1151, 
the Board finds that no further discussion of VCAA compliance 
is necessary.  Also, the RO will have the opportunity to 
provide the veteran with notice of the effective-date element 
of his claim when effectuating the Board's grant.  

As for the pension claim, as explained below, the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim.  
Accordingly, no further development of the record is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-04.

II.	Entitlement to Compensation under 38 U.S.C. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in June 2004.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997 [requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination] 
is not applicable.  See VAOPGCPREC 40-97 (providing that all 
Section 1151 claims which were filed after October 1, 1997 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA or that the claimed condition is 
due to an event not reasonably foreseeable.)

The veteran contends that he is entitled to compensation 
under 38 U.S.C. § 1151 for residual vision impairment from 
cryptococcal meningitis as the result of VA treatment in 
1991. 

There is favorable and unfavorable medical evidence as to 
whether the veteran sustained an additional disability as the 
result of negligence on the part of VA in furnishing medical 
treatment.  The Board must therefore weigh the credibility 
and probative value of these opinions and in so doing may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

In a May 2004 letter Dr. R.H. of the South Carolina Heart Center 
maintained that the veteran was misdiagnosed initially as having 
AIDS but that he actually had cryptococcal meningitis and that, 
subsequently, he became blind during hospitalization.  In an 
April 2005 letter Dr. R.H. reported that he believed the veteran 
became blind while under the care of the VA hospital as a direct 
result of a prolonged course of his fungal infection which was 
due to a misdiagnosis.  Dr. R.H. maintained that had there been 
an earlier diagnosis this might have prevented blindness.  

A May 2006 VA examination report and a June 2006 addendum show 
the examiner opined that it was more likely than not that the 
veteran's diagnosis of cryptococcal meningitis was delayed by the 
fact that a lumbar puncture was not performed on his previous two 
VA emergency room visits prior to October 1991.  The examiner, 
however, stated that he could not definitively comment as to 
whether the delay in diagnosis was directly responsible for the 
veteran's current level of functional impairment. 

A July 2006 VA examination report shows the examiner reported 
that the diagnosis of cryptococcal meningitis in a patient who 
was immunocompetent like the veteran was not very easy to make 
since the risk factors of acquiring this disease, such as AIDS, 
lymphocytic malignancy, organ transplant, corticosteroid therapy, 
diabetes mellitus, or sarcoidosis, were not present in the 
veteran.  The examiner stated that a delay in the final diagnosis 
sometimes was understandable since this diagnosis was actually 
made by doing a spinal puncture.  It was noted this was not a 
benign procedure as the procedure itself had some risk involved.  
The examiner concluded that he could find no gross evidence of 
negligence in the management of the veteran by VA.

In the judgment of the Board, an additional medical opinion was 
warranted by the medical complexity involved in this appeal.  38 
U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901(d) (2007).  In 
October 2007, the Board obtained an opinion from an independent 
medical expert, Dr. M.B.

Dr. M.B. thoroughly discussed specific details centering on the 
chronology of events that led to the lumbar puncture and the 
veteran's subsequent diagnosis of cryptococcal meningitis in 
October 1991.  Dr. M.B. concluded that the veteran's vision loss 
was the result of VA's failure to timely and properly treat his 
cryptococcal meningitis.  Dr. M.B. maintained that the situation 
was worsened by the fact that the veteran's admission to the 
hospital was delayed and that no opening pressure was obtained at 
the time of the lumbar puncture.  Dr. M.B. explained that 
blindness could result as a complication of cryptococcal 
meningitis, which normally occurred in the setting of increased 
intracranial pressure.  Dr. M.B. noted that an opening pressure 
was either not obtained or was not documented when the lumbar 
puncture was performed.  

The Board finds that Dr. M.B.'s opinion is the most 
comprehensive.  The VA examiners did not address the very 
significant observation made by Dr. M.B. that no opening pressure 
was recorded in connection with the lumbar puncture.  In addition 
to being comprehensive, Dr. M.B.'s opinion is also based on sound 
medical principles with a supporting rationale.  For these 
reasons, the Board finds his opinion more persuasive than the 
other medical opinions of record, and thus, the Board accords his 
opinion the greatest evidentiary weight.  The Board finds that 
all reasonable doubt should be resolved in the veteran's favor 
and that his blindness resulted from VA's failure to provide 
proper treatment.  Accordingly, the Board concludes that the 
veteran is entitled to compensation under 38 U.S.C. § 1151 for 
residual vision changes from cryptococcal meningitis as the 
result of VA treatment in 1991.

III.	Basic Eligibility - Pension

VA shall pay to each veteran of a period of war who meets the 
service requirements and who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct, pension at a prescribed 
rate.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007). 

A veteran meets the service requirements if he or she served 
in the active military, naval, or air service (1) for 90 days 
or more during a period of war, (2) during a period of war 
and was discharged or released from such service for a 
service- connected disability, (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war, or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 
38 C.F.R. § 3.3(a)(3) (2007).

The term "period of war" includes the Vietnam era.  
38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. §§ 3.1, 3.2 
(2007).  The Vietnam era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period.  38 
U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2007).  
In all other cases, the wartime period for the Vietnam era is 
defined as beginning on August 5, 1964, and ending on May 7, 
1975.  38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 
3.2(f) (2007).

The veteran's DD Form 214 indicates that he served on active 
duty from January 1960 to March 1962 and that he did not have 
service in the Republic of Vietnam during the period 
beginning February 28, 1961.  Thus, the veteran does not have 
qualifying service for VA nonservice-connected disability 
pension benefits.  As the law in this case, and not the 
facts, is dispositive of the issue, the veteran has not 
stated a claim on which relief may be granted.  Accordingly, 
as a matter of law the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
residual vision changes from cryptococcal meningitis as the 
result of VA treatment in 1991 is granted.

Basic eligibility to nonservice-connected disability pension 
is denied. 



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


